Citation Nr: 1047459	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to a compensable rating for a left varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
February 1977 and from February 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied compensable ratings for 
hemorrhoids, left ear hearing loss, and a left varicocele.  

The Board notes that the April 2008 rating decision also denied 
service connection for posttraumatic stress disorder (PTSD) and 
depression.  The Veteran did not express disagreement with these 
determinations; hence, they are not currently before the Board 
and will not be addressed in this decision.  

The Veteran presented personal testimony before the undersigned 
Acting Veterans Law Judge at the RO in September 2010.  A 
transcript of the proceedings is included in the file.  

The issues of entitlement to service connection for 
tinnitus and entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability have been raised by the record, but 
have not been adjudicated by the agency of original 
jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's service-connected hemorrhoids are manifested by 
pain, itching, and occasional bleeding; without thrombosis, 
fissures, persistent bleeding, or anemia.  

2.  The Veteran's service-connected left ear hearing loss is 
manifested by no worse than Level III hearing impairment.

3.  The Veteran's service-connected left varicocele is manifested 
by pain, swelling, and fluctuations in size.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7336 (2010).  

2.  The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.383, 3.385, 4.2, 4.7, 4.10, 4.85, 
4.86, Diagnostic Code 6100 (2010).  

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for a left varicocele have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the AOJ (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In a December 2007 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim for an 
increased rating, as well as what information and evidence must 
be submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims.  He was told 
that the evidence must show that his service-connected 
disabilities had gotten worse.  The Veteran was also advised of 
how disability ratings and effective dates are assigned.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, VA treatment records (including from the VA 
Medical Center (VAMC) in Memphis, Tennessee), several VA 
examination reports, and the Veteran's statements and personal 
hearing testimony provided before the undersigned Acting Veterans 
Law Judge at the RO in September 2010.  

The Board notes that the VA examination reports reflect that the 
examiners reviewed the Veteran's past medical history, documented 
his current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record, and are sufficient for rating purposes.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the VA medical examinations are adequate 
for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Consequently, the Board 
finds that VA's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Hemorrhoids

The Veteran's service-connected hemorrhoids have been rated as 
noncompensable since February 1977.  

External or internal hemorrhoids are rated under 38 C.F.R. § 
4.114, Diagnostic Code 7336.  A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids; a 10 percent rating is 
assigned for large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences; and a 
20 percent evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2010).  

The evidence of record does not show that, at any time during the 
appeal period, the Veteran has hemorrhoids that are large, 
thrombotic, or irreducible, or that have excessive redundant 
tissue.  Moreover, there is no evidence of persistent bleeding, 
secondary anemia or fissures.  In fact, upon VA examination in 
February 2008, the Veteran's hemorrhoids were reported to be 
reducible, external, non-bleeding, and non-thrombosed.  There was 
no evidence of anemia and there were no fissures.  At the more 
recent VA examination in May 2010, the findings were similar.  
The hemorrhoids were reducible, non-bleeding, and non-thrombosed.  
There was no evidence of anemia and there were no fissures.  
Consequently, the Board finds that the manifestations of the 
Veteran's service-connected hemorrhoids do not meet the criteria 
for a compensable rating under Diagnostic Code 7336.  This is so 
for the entire rating period.

The Board acknowledges the Veteran's complaints, including 
constipation, pain, and slight bleeding.  The Board finds that 
the Veteran is competent to make the above complaints, and is 
credible in this regard.  However, those symptoms are not 
compatible with the criteria required for a 10 percent rating 
under Diagnostic Code 7336.  As to whether the record raises the 
matter of referral for an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010), the Board finds that the rating criteria 
considered in this case reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected hemorrhoids is 
adequate and referral is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Therefore, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



Left Ear Hearing Loss

The Veteran contends that his service-connected hearing loss of 
the left ear is more disabling than currently evaluated.  The 
Board notes that the Veteran's hearing loss of the right ear is 
not service-connected.  

Under VA's rating schedule, hearing impairment is evaluated based 
on audiological testing, including a puretone audiometry test and 
the Maryland CNC controlled speech discrimination test.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2010).  The puretone 
threshold average is the average of the puretone thresholds, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone 
audiometry test.  38 C.F.R. § 4.85.  To find the appropriate 
disability rating based on test results, the puretone threshold 
average for each ear is considered in combination with the 
percentage of speech discrimination to establish a hearing 
impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, 
Table VI.  The hearing impairment levels of both ears are then 
considered together to establish a disability rating for the 
hearing loss.  See 38 C.F.R. § 4.85, Table VII.

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman numeral 
hearing impairment level is determined from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 C.F.R. § 
4.86 (2010).  As an initial matter, the Board finds that an 
exceptional pattern of hearing under 38 C.F.R. § 4.86 in the 
context of the Veteran's most recent VA examinations has not been 
shown and that regulation is inapplicable.  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
However, if hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more, compensation is 
payable for hearing impairment in both the service-connected and 
non-service-connected ears if hearing impairment in the non-
service-connected ear is a disability by VA standards.  38 C.F.R. 
§ 3.383(a)(3) (2010).  VA regulations specify that impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric testing on VA examination in February 2008 revealed 
right ear decibel thresholds of 35, 45, 45, and 45, and left ear 
decibel thresholds of 40, 45, 60, and 55 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone 
threshold average was 42.5 decibels in the right ear and 50 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 96 
percent in the left ear.  Those results correspond with a hearing 
impairment level in the left ear of I under Table VI.  Considered 
with a hearing impairment level of I in the right ear, those test 
results are consistent with a noncompensable rating.  38 C.F.R. § 
4.85, Diagnostic Code 6100.

Audiometric testing on VA examination in July 2009 revealed right 
ear decibel thresholds of 40, 45, 45, and 40, and left ear 
decibel thresholds of 40, 50, 60, and 55 at the respective 
frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone 
threshold average was 42.5 decibels in the right ear and 51.25 
decibels in the left ear.  The Veteran would not respond to the 
recorded voice presentation of the CNC word list and the examiner 
recommended that the hearing loss be rated only on puretone 
results.  See 38 C.F.R. § 4.85(c).  The examination results 
correspond with a hearing impairment level in the left ear of 
III, under Table VIA.  Considered with a hearing impairment level 
of I in the right ear, those test results are also consistent 
with a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

In written contentions as well as in his September 2010 hearing 
testimony, the Veteran essentially reiterated his earlier 
assertions to the effect that his left ear hearing acuity had 
decreased, and that as a result of his hearing loss, he had 
difficulty understanding other people when they spoke to him. 

The Board notes that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In 
this case, the VA examiners in February 2008 and July 2009 noted 
the functional impairment caused by the Veteran's hearing loss, 
which included difficulty distinguishing words and understanding 
others.  The Board finds that such functional impairment, in 
addition to the Veteran's other reports, has been appropriately 
considered but the overall evidence, as previously discussed, 
fails to support assignment of a compensable evaluation.  

The Board appreciates the difficulties which the Veteran says he 
experiences because of his hearing loss.  However, according to 
the recent audiological test results, compared to the rating 
criteria, his left ear hearing loss is noncompensable.  
Lendenmann, 3 Vet. App. at 349.  In sum, the Board finds that for 
these reasons and bases, the preponderance of the evidence is 
against an increased compensable rating for hearing loss of the 
left ear, throughout the rating period on appeal.  See Hart, 
21 Vet. App. at 505.

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case for the 
disabilities on appeal reasonably describe the Veteran's 
symptomatology and level of disability.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321 is not warranted.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  Along these lines, 
the Veteran's complaints related to hearing loss are considered 
under the appropriate diagnostic codes.  His disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected left ear hearing loss is 
adequate and referral for an extraschedular rating is 
unnecessary.  Thun, 22 Vet. App. at 111.  Audiologists' reports 
as to the effects of hearing loss on occupational functioning and 
daily activities can support consideration of an extraschedular 
evaluation.  See Martinak, 21 Vet. App. at 447.  The evidence 
reflects that the VA examiners reviewed the claims file and 
considered the Veteran's reports that his hearing loss affected 
his ability to hear conversations. The Board finds that referral 
for extraschedular evaluation is not indicated by the evidence.  

As the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply, and the claim for a 
compensable disability rating for hearing loss of the left ear 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert , 1 Vet. App. at 49.  

Left Varicocele

The Veteran contends that his left varicocele is more disabling 
than currently evaluated.  In September 2010, he testified that 
this disability was manifested by testicular swelling and pain.  

A varicocele is a 'condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the patient 
assumes the upright position.'  Nici v. Brown, 9 Vet. App. 494, 
495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 
1995)).  

Throughout the rating period on appeal, the RO has rated this 
disability by analogy as noncompensable under Diagnostic Code 
7120 (pertaining to varicose veins).  Under that code, the next 
higher rating of 10 percent is warranted where the evidence 
demonstrates intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for varicose veins 
that are manifested by persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2010).

On VA examination in August 2008, the right testicle was noted to 
be within normal limits with no masses or lesions.  The left 
testicle was normal in size and shape, but there was a noticeable 
varicocele at rest with no straining.  He denied pain upon 
palpation.  The diagnosis was left asymptomatic varicocele.   

On VA examination in July 2009, the Veteran reported that the 
varicocele waxes and wanes in size and was intermittently 
painful.  There was no testicular atrophy, and no hernias present 
bilaterally.  The diagnosis was grade 2 left mild varicocele that 
slightly increased in size.  The examiner noted that the 
Veteran's urinary and erection complaints were not related to the 
varicocele.  .

Here, the Board notes that the Veteran has provided credible 
statements and testimony to the effect that he has persistently 
experienced chronic pain and swelling in the area of the left 
varicocele.  Significantly, the medical evidence shows the 
presence of a varicocele that varies in size.  Although, there is 
no indication that compression hosiery or elevation has been 
required in conjunction with relieving symptoms, resolving 
reasonable doubt in the Veteran's favor, the Board believes that 
overall, the criteria for the assignment of a 10 percent 
evaluation for a left varicocele have been approximated, at least 
more closely approximated than the noncompensable disability 
rating.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board finds that an even higher rating is not warranted under 
any other potentially applicable diagnostic code. A 
noncompensable rating is assigned for complete atrophy of one 
testicle under Diagnostic Code 7523.  As there is no indication 
of complete atrophy of both testicles, a compensable rating under 
Diagnostic Code 7523 is not warranted.  Moreover, no other 
clinical symptoms have been associated with the varicocele, 
including voiding problems and erection problems.  Hence, they 
are not for consideration in the evaluation assigned.  As to 
whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected left varicocele is adequate and referral is not 
required.  Thun, 22 Vet. App. at 111.  


ORDER

A compensable rating for hemorrhoids is denied.

A compensable rating for left ear hearing loss is denied.

A 10 percent rating for a left varicocele is granted, subject to 
the regulations governing the payment of monetary benefits.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


